            Case 3:16-md-02741-VC Document 12543 Filed 02/05/21 Page 1 of 3




1 David J. Diamond, Esq.
  GOLDBERG & OSBORNE LLP
2 State Bar #010842
  698 E. Wetmore Rd., Suite 200
3 Tucson, AZ 85705
  (520) 620-3975
4 ddiamond@goldbergandosborne.com
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
10 IN RE: ROUNDUP PRODUCTS LIABILITY                      MDL No. 2741
11 LITIGATION
                                                          Master Docket Case No. 16-md-02741-VC
12
     THIS DOCUMENT RELATES TO:                            Honorable Vince Chhabria
13
     ALL CASES                                            NOTICE OF JOINDER AND JOINDER
14                                                        IN OPPOSITION TO MOTION TO
                                                          AMEND PRE-TRIAL ORDER 12:
15                                                        COMMON BENEFIT FUND ORDER TO
                                                          ESTABLISH A HOLDBACK
16                                                        PERCENTAGE FILED BY DANIEL C.
17                                                        BURKE, ESQ., KAREN BARTH
                                                          MENZIES, ESQ., ET AL., ARATI C.
18                                                        FURNESS, ESQ., ET AL., AND
                                                          MADELEINE BRUMLEY, ESQ.
19
            Undersigned counsel hereby joins in and adopts the following Oppositions to Motion to Amend
20
     Pre-Trial Order 12: Common Benefit Fund Order to Establish a Holdback Percentage:
21
22             Daniel C. Burke, Filed at Document No. 12532

23             Karen Barth Menzies, et al., Filed at Document No. 12530
24
               Arati C. Furness, et al., Filed at Document No. 12527
25
               Madeleine Brumley, Filed at Document No. 12539
26
27
28 JOINDER IN OPPOSITION TO MOTION TO AMEND PRE-TRIAL ORDER 12: COMMON
   BENEFIT FUND ORDER TO ESTABLISH A HOLDBACK PERCENTAGE – 3:16-md-02741
             Case 3:16-md-02741-VC Document 12543 Filed 02/05/21 Page 2 of 3




 1          The arguments raised and facts asserted, in material part, reflect the experience of undersigned
 2 counsel in his representation of Wave and non-Wave clients in this MDL. Undersigned counsel plans to
 3
     attend the scheduled 1:00 p.m., March 3, 2021, Zoom hearing and is willing to answer questions the Court
 4
     may have concerning his experience working up Wave and non-Wave cases primarily without the
 5
     involvement of moving leadership (though, general causation deposition transcripts – or at least how to
 6
 7 find them - were shared); how undersigned found, retained and worked with his own specific causation
 8 experts; how undersigned took depositions and responded to and filed pleadings; the expenses undersigned
 9 incurred and time he expended in working up Wave and non-Wave cases, leadership’s attempts to cut deals
10 with undersigned counsel for as much as 15% to settle his client’s cases, and his concern that leadership’s
11
     settling of their own cases, outside of a global settlement format, benefitted leadership to the detriment of
12
     the remaining MDL claimants.
13
14          Dated this 5th day of February, 2021.

15                                                         Respectfully Submitted,

16
                                                           /s/ David J. Diamond
17                                                         David J. Diamond (AZ: 010842)
                                                           Goldberg & Osborne LLP
18                                                         698 E. Wetmore Road, Suite 200
19                                                         Tucson, AZ 85705
                                                           Tel: (520) 620-3975
20                                                         Fax: (520) 620-3991
                                                           ddiamond@goldbergandosborne.com
21
                                                           Attorney for Plaintiffs
22
23
24
25
26
27
   JOINDER IN OPPOSITION TO MOTION TO AMEND PRE-TRIAL ORDER 12: COMMON
28 BENEFIT FUND ORDER TO ESTABLISH A HOLDBACK PERCENTAGE – 3:16-md-02741
                                                           2
          Case 3:16-md-02741-VC Document 12543 Filed 02/05/21 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2         I, David J. Diamond, hereby certify that on February 5, 2021, the foregoing document was
3 filed via the Court’s CM/ECF system, which will automatically serve and send email notification
4 of such filing to all registered attorneys of record.
5
                                              /s/ David J. Diamond
6                                             David J. Diamond
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
   JOINDER IN OPPOSITION TO MOTION TO AMEND PRE-TRIAL ORDER 12: COMMON
28 BENEFIT FUND ORDER TO ESTABLISH A HOLDBACK PERCENTAGE – 3:16-md-02741
                                                      3
